                      Case 18-23750-SMG          Doc 734     Filed 08/16/21     Page 1 of 2




         ORDERED in the Southern District of Florida on August 16, 2021.



                                                           Scott M. Grossman, Judge
_____________________________________________________________________________
                                           United States Bankruptcy Court




                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                        Fort Lauderdale Division


          In re: DAYMARK REALTY ADVISORS, INC.,                     Case No. 18-23750-SMG
          In re: DAYMARK PROPERTIES REALTY, INC.,                   Case No. 18-23751-SMG
          In re: DAYMARK RESIDENTIAL                                Case No. 18-23752-SMG
          MANGEMENT, INC.,                                          Substantively Consolidated

              Debtors.                                              Chapter 7
          __________________________________________/


         ORDER DENYING EXPEDITED MOTION FOR ORDER SETTING PROCEDURES TO
                     ADRESS OMNIBUS CLAIM OBJECTIONS [D.E. 710]
                 This matter came before the Court for hearing on July 22, 2021 [D.E. 711] on the

           Expedited Motion for Order Setting Procedures to Address Omnibus Claim Objections (the

           “Motion”)[D.E. 710], and the Court having reviewed the Motion and file and having heard

           argument of counsel, and for reasons set forth on the record

                ORDERS that the Motion is denied without prejudice.

                                                       ###

         Order Submitted By:
              Case 18-23750-SMG         Doc 734      Filed 08/16/21    Page 2 of 2



                                                                        Case No. 18-23750-SMG

Michael P. Dunn, Esq.
Florida Bar No. 100705
DUNN LAW, P.A.
66 West Flagler Street, Suite 400
Miami, Florida 33130
Tel: (786) 433-3866
Fax: (786) 260-0269
Email: Michael.Dunn@dunnlawpa.com


Copies to:

Adam T. Kent, Esq.
California Bar No. 274275
21309 Tulsa Street
Chatsworth, CA 91311
Telephone: (818) 298-5614
Email: adam.t.kent@gmail.com

Attorney Dunn, who shall serve a copy of this order on the United States Trustee, all parties who
have filed appearances in this case, and all parties who have appeared in each applicable adversary
proceeding, and shall file a certificate of service thereof within three (3) business days.




                                            Page 2 of 2
